Citation Nr: 1604548	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1961 to January 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

In December 2012, the Board remanded the above-captioned claims for further development.  Specifically, the Board directed the RO to "obtain copies of all records of treatment rendered the Veteran for the service-connected diabetes mellitus, type II, and bilateral hearing loss from the VA healthcare system since November 2006."

In February 2013, the RO contacted the VA Medical Center in Chillicothe, Ohio and requested "audio medical records from November 2006 to [the] present."  Later that month, the RO received a single VA audiology treatment record dated March 2010.  There is no indication in the record that the RO attempted to obtain any additional VA treatment records pertaining to treatment for diabetes mellitus, type II.  Indeed, the April 2013 supplemental statement of the case does not indicate that any additional VA treatment records were among the evidence considered.  Accordingly, the Board finds that a remand is necessary in order to obtain the Veteran's complete VA treatment records from November 2006 to the present in accordance with the terms of the Board's December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also 38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is remanded for the following action:

1.  The RO must obtain all outstanding records of treatment from the Chillicothe VA Medical Center dated November 2006 through the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims of entitlement to higher initial ratings for bilateral hearing loss and diabetes mellitus, type II, must be re-adjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




